Case 1:17-cr-00372-JS-GRB Document 278 Filed 10/05/18 Page 1 of 2 PageID #: 1423

                                                       U.S. Department of Justice


                                                       United States Attorney
                                                       Eastern District of New York
 WK                                                    271 Cadman Plaza East
 F. #2018R00889                                        Brooklyn, New York 11201



                                                       October 5, 2018

 BY ECF

 The Honorable Joanna Seybert
 United States District Judge
 United States District Court
 100 Federal Plaza
 Central Islip, New York 11722

                Re:     United States v. Erik Matz
                        Criminal Docket No. 17-372 (JS) (Deft. No. 6)

 Dear Judge Seybert:

                 On April 11, 2018, defendant Robert Gilbert pleaded guilty before this Court to
 Counts One, Two and Nine of the above-captioned indictment, alleging conspiracy to commit
 securities fraud, in violation of Title 18, United States Code, Section 371, wire fraud, in violation
 of 18 U.S.C. § 1349, and money laundering, in violation of 18 U.S.C. § 1956(h), respectively.
 The defendant’s case was adjourned until October 12, 2018, at 10:00 a.m.

               The government writes respectfully to request that the matter now be adjourned,
 and the PSR held in abeyance, from October 12, 2018, until a date no later than April 12, 2019.
Case 1:17-cr-00372-JS-GRB Document 278 Filed 10/05/18 Page 2 of 2 PageID #: 1424

 Hon. Joanna Seybert
 October 5, 2018
 Page 2


 Christopher Bruno, Esq., attorney for the defendant, has informed the government that he has no
 opposition to this request.

                                                    Respectfully submitted,

                                                    RICHARD P. DONOGHUE
                                                    United States Attorney


                                             By:               /s/
                                                    Alicyn L. Cooley
                                                    Patrick Hein
                                                    Whitman G.S. Knapp
                                                    Assistant U.S. Attorneys
                                                    (718) 254-6389/6284/6107


 c.c.:   Clerk of the Court (JS) (by ECF)
         Christopher Bruno, Esq. (by ECF)
         U.S. Probation Officer Steven Guttman (by Email)
